DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 09/01/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liniado et al (US-2019/0222934, hereafter, Liniado) in view of Chen et al (US-2015/0287419, hereafter, Chen).
Regarding claim 1, Liniado disclose a speaker system (Figs. 1, 2) comprising: an expandable speaker (102b); and 5a main or center module (100) connected to the expandable speaker (102b), the main or center module 100 is configured to sending an audio signal to the expandable speaker according to parameter information so that the  expandable speaker play sound, wherein the expandable speaker and the main or ¶ [0018]).
Liniado does not discloses the main or center module is configured to detect and obtain parameter information of the expandable speaker.
Liniado discloses the expandable speaker (102b) is configured to detect and obtain parameter information (unique ID) of the main or center module to establish handshake connection between the expandable speaker and the main or center module (see Fig. 6 and ¶ [0027]-[0033]).  It would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to design or modify the main or center module with the capability for detect and obtain unique parameter information of the expandable speaker to ensure proper connection between the main or center module and the expandable speaker.
Liniado does not discloses the main or center module is operating as a main speaker for play sound.
Chen in the same field of endeavor discloses a speaker system that including a master speaker apparatus (1) for controlling expandable speakers (2) having sound unit 13, i.e., speaker, for playing sound.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main or center module of Liniado with a master speaker apparatus that is including speaker for play sound, as taught by Chen, in order to enable the modified main or center master speaker and the expandable speaker jointly play sound, such as the main or center master speaker is able 

Regarding claim 8, Liniado discloses a speaker system (Figs. 1 and 2), comprising: an expandable speaker (102b) comprising a second connection interface (114); and 25a main or center module (100) comprising a first connection interface (114), wherein the expandable speaker and the main or center module operate independently of each other, 30wherein the main or center module is detachably communicatively connected to the 14expandable speaker through the first connection interface and the second connection interface (114, see Fig. 2), and wherein, when the main or center module is communicatively connected to the expandable speaker, and generating sound with loudness corresponding to the speaker system (see ¶ [0018]).
Liniado does not discloses the main or center module is configured to detect and obtain parameter information of the expandable speaker.
Liniado discloses the expandable speaker (102b) is configured to detect and obtain parameter information (unique ID) of the main or center module to establish handshake connection between the expandable speaker and the main or center module (see Fig. 6 and ¶ [0027]-[0033]).  It would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to design or modify the main or center module with the capability for detect and obtain unique parameter information of the expandable speaker to ensure proper connection between the main or center module and the expandable speaker.

Chen in the same field of endeavor discloses a speaker system that including a master speaker apparatus (1) for controlling expandable speakers (2) having sound unit 13, i.e., speaker, for playing sound.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main or center module of Liniado with a master speaker apparatus that is including speaker for play sound, as taught by Chen, in order to enable the modified main or center master speaker and the expandable speaker jointly play sound, such as the main or center master speaker is able generating center channel surround output sound for enhanced surround sound output for the speaker system.

Regarding claim 3, see Fig. 5 of Chen with media apparatus capable of providing voice control instruction or a gesture control instruction.
Regarding claims 2, 6; 9, 12, see Fig. 1, element 17, ¶ [0031]-[0035] of Chen.  The power control of Chen is also a parameter information such as a “current required by the expandable speaker” as claimed in claim 2.
Regarding claim 4, see Figs.1 and 6 of Liniado and the modified main or center master speaker having the central module or microcontroller for detecting the parameter information, such as “unique ID of the expandable speaker”, and control the audio processing unit (106, 108) to adjust audio signal for the expandable speaker.

Regarding claims 7 and 13, see Fig. 2 of Liniado.
Regarding claim 10, see Fig. 2 of Liniado including a “detection pin” 114 for expandable speaker parameter information detection and audio signal processing control (see ¶ [0019]-[0024]).
Regarding claim 14, see ¶ [0017] of Liniado.

Method claims 15-20 are rejected for the same reasoning as set forth for the rejection of apparatus claims 1-6 since the apparatus claims perform the same functions as the method claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al, Tracy, Bhutani et al, Sim et al, Ang, Liniado et al, and Yang are made of record here as pertinent art to the claimed invention.  The cited references disclose various loudspeaker systems including expandable loudspeaker.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 08/28/2021